RCM Technologies, Inc. Tel:856.356.4500 Corporate Contacts: 2500 McClellan Avenue Fax: 856.356.4600 Leon Kopyt Pennsauken, NJ 08109 info@rcmt.com Chairman, President & CEO www.rcmt.com Kevin D. Miller Chief Financial Officer P R E S SR E L E A S E RCM TECHNOLOGIES, INC. ANNOUNCES RESULTS FOR THE THIRTEEN AND TWENTY-SIX WEEK PERIODS ENDED JUNE 30, 2012 Pennsauken, NJ – August 13, 2012 RCM Technologies, Inc. (NASDAQ: RCMT) today announced financial results for the thirteen and twenty-six week periods ended June 30, 2012. The Company announced revenues of $35.8million for the thirteen week period ended June 30, 2012, decreased from $36.5million for the thirteen week period ended July 2, 2011 (comparable prior year period).The Company had operating income of $1.0 million for the thirteen week period ended June 30, 2012 as compared to $2.0 million for the comparable prior year period. Net income for the thirteen week period ended June 30, 2012 was $0.5 million, or $0.04 per diluted share, as compared to net income of $1.2 million, or $0.09 per diluted share, for the comparable prior year period. The Company announced revenues of $74.0million for the twenty-six week period ended June 30, 2012, decreased from $75.2million for the twenty-six week period ended July 2, 2011 (comparable prior year period).The Company had operating income of $2.8 million for the twenty-six week period ended June 30, 2012 as compared to $4.1 million for the comparable prior year period.Net income for the twenty-six week period ended June 30, 2012 was $1.6 million, or $0.12 per diluted share, as compared to net income of $2.4 million, or $0.18 per diluted share, for the comparable prior year period. The Company announced that during the twenty-six week period ended June 30, 2012, the Company repurchased 750,014 shares of its common stock under its existing common stock repurchase plan. The Company’s Board of Directors approved a share repurchase plan of up $7.5 million of the Company’s outstanding shares of common stock in February 2010, which plan has been extended through February 2013. Through June 30, 2012 the Company has purchased a total 1,341,800 shares under this plan for an aggregate of $6.8 million, an average price of $5.06 per share. Leon Kopyt, Chairman and CEO of RCM, commented:“As previously announced, we experienced significant procedural client project delays for a major North American utility client. This resulted in second quarter revenue declines, as compared to last year’s second quarter, of $2.1 million for our Canadian Engineering division and $1.1 million for our Engineering segment. Revenues other than from our Canadian Engineering division increased by $1.3 million, or 4.3% over such revenues for the 2011 second quarter. Adjusting for historical seasonality relating to summer school closings for our Specialty Health Care segment in the third quarter and increased summer vacations and holidays for all billable resources in the third and fourth quarters, we anticipate that our second half performance will exceed the first half of fiscal 2012.” About RCM RCM Technologies, Inc. is a premier provider of business and technology solutions designed to enhance and maximize the operational performance of its customers through the adaptation and deployment of advanced information technology and engineering services.RCM is an innovative leader in the delivery of these solutions to commercial and government sectors.RCM is also aprovider of specialty healthcare services to major health care institutions and educational facilities. RCM’s offices are located in major metropolitan centers throughout North America.Additional information can be found at www.rcmt.com. The Statements contained in this release that are not purely historical are forward-looking statements within the Private Securities Litigation Reform Act of 1995 and are subject to various risks, uncertainties and other factors that could cause the Company's actual results, performance or achievements to differ materially from those expressed or implied by such forward-looking statements. These statements often include words such as “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “project,” “intend,” “believe,” “plan,” “seek,” “could,” “can,” “should” or similar expressions.These statements are based on assumptions that we have made in light of our experience in the industry, as well as our perceptions of historical trends, current conditions, expected future developments and other factors we believe are appropriate in these circumstances.Forward looking statements include, but are not limited to, those relating to demand for the Company’s services, expected demand for our services and expectations regarding our revenues, the Company's ability to continue to utilize goodwill, to continue to increase gross margins, to achieve and manage growth, to develop and market new applications and services, risks relating to the acquisition and integration of acquired businesses, the ability of the Company to consummate acquisitions as to which it executes non-binding letters of intent, demand for new services and applications, timing of demand for services, industry strength and competition and general economic factors.Investors are directed to consider such risks, uncertainties and other factors described in documents filed by the Company with the Securities and Exchange Commission. Tables to Follow RCM Technologies, Inc. Condensed Consolidated Statements of Income (Unaudited) (In Thousands, Except Share and Per Share Amounts) Thirteen Week Periods Ended June 30, 2012 July 2, 2011 Revenues Cost of services Gross profit Selling, general and administrative Depreciation and amortization Operating income Other income (expense), net (4 ) 24 Income before income taxes Income tax expense Net income Diluted net income per share data Twenty-Six Week Periods Ended June 30, 2012 July 2, 2011 Revenues Cost of services Gross profit Selling, general and administrative Depreciation and amortization Operating income Other income (expense), net 29 3 Income before income taxes Income tax expense Net income Diluted net income per share data RCM Technologies, Inc. Summary Consolidated Selected Balance Sheet Data (In Thousands) June 30, December 31, Cash and cash equivalents Accounts receivable, net Total current assets Total assets Total current liabilities Total liabilities Treasury stock (1,341,800 and 591,786 shares) at cost Stockholders’ equity Stockholder’s equity less goodwill and intangible assets RCM Technologies, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (In Thousands) Thirteen Week Periods Ended June 30, July 2, Net income Adjustments to reconcile net income to cash provided by operating activities Changes in operating assets and liabilities Accounts receivable ) ) Transit accounts receivable ) - Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses ) ) Transit accounts payable - Accrued payroll and related costs ) ) Income taxes payable ) ) Total adjustments ) Cash provided by (used in) operating activities ) Net cash used in investing activities ) ) Net cash used in financing activities, principally from stock repurchase ) ) Effect of exchange rate changes 48 18 Increase in cash and cash equivalents ) ) Twenty-Six Week Periods Ended June 30, July 2, Net income Adjustments to reconcile net income to cash provided by operating activities Changes in operating assets and liabilities Accounts receivable ) ) Transit accounts receivable ) - Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses ) ) Transit accounts payable - Accrued payroll and related costs ) ) Income taxes payable ) Total adjustments ) Cash provided by operating activities ) Net cash used in investing activities ) ) Net cash used in financing activities, principally from stock repurchase ) ) Effect of exchange rate changes 28 9 Increase in cash and cash equivalents
